Per Curiam.
These were actions by John Becker, a boy eleven years of age, to recover damages for injuries received when struck by a truck of the defendant, and by his mother to recover the damages sustained by her in consequence of such injuries.
There was a verdict for the plaintiff John Beck in the sum of $250. The record exhibits no verdict in the mother’s case.
The reasons in support of the rule are that the verdict was inadequate as to the boy, and that the jury awarded no damages to the mother.
As to the boy’s injuries it appears that he was knocked down, rendered unconscious and remained so for two days, with bleeding from the ears and mouth and vomiting spells. He had concussion of the brain with possibly a fracture of the skull. He remained in the hospital for two weeks and subsequently suffered headaches, lameness, affection of the eyesight, sore jaws and inability to eat hard substances; one tooth was broken and there was a scar upon his face. This condition continued from the time of the accident on May 15th, 1925, until the time of the trial, November 5th, 1925.
The damages seem to us so inadequate as to require a retrial of the case of the boy. It is suggested by the defendant that the small verdict was due to the meagreness of the evidence as to negligence. This, if true, would logically require a verdict for the defendant, and but emphasizes that the verdict should be set aside.
The rule on behalf of John Becker will be made absolute.
As to the plaintiff Eose Becker, there being no verdict, a mistrial resulted and the case will be retried.